Electronically Filed
                                                   Supreme Court
                                                   SCWC-12-0000061
                                                   04-JUN-2013
                                                   10:47 AM



                       SCWC-12-0000061

         IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                       DANA NAONE HALL,
               Respondent/Plaintiff-Appellant,

                             vs.

             DEPARTMENT OF LAND AND NATURAL RESOURCES,
   BOARD OF LAND AND NATURAL RESOURCES, WILLIAM J. AILA, JR.,
          in his official capacity as chairperson of the
      Board of Land and Natural Resources and as the State
        Historic Preservation Officer, PUAALAOKALANI AIU,
     in her official capacity as administrator of the State
      Historic Preservation Division, DEPARTMENT OF HEALTH,
   LORETTA J. FUDDY in her official capacity as the Director
  of the Department of Health, ALVIN T. ONAKA in his official
       capacity as State Registrar of Vital Statistics and
      Chief of the Department of Health’s Office of Health
       Status Monitoring, KAWAIAHA#O CHURCH, WILLIAM HAOLE
in his official capacity as the Chair of the Board of Trustees
    and Chair of the Board of Directors of Kawaiaha#o Church,
                 Petitioners/Defendants-Appellees.



       CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-12-0000061; CIV. NO. 09-1-1828)
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
   and Circuit Judge Wilson, in place of Pollack, J., recused)

          Petitioners/Defendants-Appellees’ application for writ

of certiorari filed on April 22, 2013, is hereby rejected.

          DATED:   Honolulu, Hawai#i, June 4, 2013.

James Kawashima,                     /s/ Mark E. Recktenwald
Michael A. Lorusso and
Tracie M. Kobayashi for              /s/ Paula A. Nakayama
petitioners
                                     /s/ Simeon R. Acoba, Jr.

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson




                                 2